 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      CARREA CHRISTOPHER,                                      Case No. 2:17-CV-738-RSL
10
                            Plaintiff,                         ORDER ON PLAINTIFF’S
11
                       v.                                      APPLICATION FOR CASE
12                                                             SCHEDULING AND TRIAL
      FORD MOTOR COMPANY, INC.,                                DATE
13
                            Defendant.
14
15         This matter comes before the Court on plaintiff Carrea Christopher’s “Application for
16 Case Scheduling and Trial Date.” Dkt. #68. Plaintiff, proceeding pro se, and counsel for
17 defendant Ford Motor Company, Inc. have not been able to agree on a proposed trial date. See
18 Dkt. #71 at 2. Plaintiff has stated a preference for a trial date around November 1, 2019.
19 However, defendant’s counsel has trials scheduled between May 2019 and January 2020.
20
           The Court hereby ORDERS that trial be set for February 3, 2020. The Clerk of Court will
21 issue an appropriate Case Management Order.
22
          DATED this 5th day of March, 2019.
23
24
25                                                   A
                                                     Robert S. Lasnik
26
                                                     United States District Judge
27
28
     ORDER ON PLAINTIFF’S APPLICATION FOR CASE
     SCHEDULING AND TRIAL DATE- 1
